Citation Nr: 1016958	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  07-19 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1965 to April 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the St. Louis Department of Veterans Affairs Regional Office 
(RO) in St. Louis, Missouri, which denied the benefits sought 
on appeal.  The Veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.  

In October 2009, the Board remanded this case for further 
development.  Specifically, the Board asked the RO 1) to 
provide the Veteran with a proper notice letter, 2) to 
develop additional evidence about the alleged acoustic trauma 
in service, and 3) to afford the Veteran a VA examination.  
This case has since been returned to the Board for appellate 
review.  As will be discussed below, pursuant to the Board 
remand, the Board sent the Veteran a notification letter 
dated in November 2009 which explained how VA determines 
disability ratings and effective dates.  The RO also 
supplemented the claims file with historical information 
regarding the USS Pictor and the Veteran was afforded a VA 
examination in February 2010.  As such, the Board finds that 
the RO completed the development requested in the June 2009 
Board remand and complied with the remand instructions.  
Stegall v. West, 11 Vet. App, 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's bilateral hearing loss is causally or 
etiologically related to his military service. 

3.  The Veteran's tinnitus is causally or etiologically 
related to his military service or to his bilateral hearing 
loss.  
CONCLUSION OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran's bilateral hearing loss was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).  

2.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran's tinnitus was incurred in active service or is 
proximately due to or the result of his service-connected 
bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that claimant is expected to provide;.  38 U.S.C.A. §§ 
5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  

In the decision below, the Board has granted the Veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus, and therefore the benefit sought on appeal with 
respect to this claim has been granted in full.  Accordingly, 
regardless of whether the notice requirements of the law have 
been met in this case, no harm or prejudice to the appellant 
has resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  

II.	Law and Analysis

A.	Bilateral Hearing Loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the injury was incurred in service.  38 C.F.R. § 
3.303(d).  

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).

The absence of in-service evidence of a hearing disability 
during service (i.e., one meeting the requirements of 38 
C.F.R. § 3.385) is not always fatal to a service connection 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may 
serve as a basis for a grant of service connection for 
hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service (as opposed to 
intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The Veteran contends that he has bilateral hearing loss due 
to exposure to acoustic trauma during active service.  In his 
July 2006 notice of disagreement, the Veteran explained that 
his hearing loss is the result of an injury sustained in 
service, specifically, exposure to acoustic trauma from the 
firing of 40 mm guns aboard a ship, the USS Pictor, on which 
he served.  The Veteran further contended he had no further 
exposure to post-service noise.  In his September 2009 
Informal Hearing Presentation (IHP), the Veteran, through his 
representative, asserted that his living quarters aboard the 
USS Pictor were located near the 40 mm gun mounts which were 
fired regularly, and he now has hearing loss as a result of 
his exposure to this noise.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for bilateral 
hearing loss.  First, the Veteran does have hearing loss of 
such severity to meet the requirements of a current 
"disability" for service connection purposes under section 
3.385 of VA regulations.  Hensley, 5 Vet. App. at 159 (noting 
that the purpose of section 3.385 is to establish guidelines 
for determining when a hearing "disability" is present so 
that service-connected compensation may be awarded, and that 
section 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service).  
Concerning this, the results of September 2006 private 
audiometric testing showed pure tone thresholds, in decibels 
as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
85
95
LEFT
5
5
65
100
110

The private audiogram results were provided in graph form, 
and the Board has provided the numeric equivalents above.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, 
because interpreting results from an audiometric graph 
involves fact finding, the Court (i.e., the United States 
Court of Appeals for Veterans Claims (Court) is precluded 
from engaging in such fact finding in the first instance, and 
remanding in part because the Board did not discuss the 
results of the private audiometric testing).  These results 
showed not only that "the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater" but also that "the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater."  The regulation 
requires that only one of these conditions be met in order 
for the hearing loss to be considered a current 
"disability" for the purposes of service connection.  
38 C.F.R. § 3.385.  In addition, although it is not clear 
that the private audiologist used the Maryland CNC for speech 
discrimination testing and the regulation provides that 
requirements for a hearing loss "disability" will be met 
"when speech recognition scores using the Maryland CNC Test 
are less than 94 percent", the results of the Maryland CNC 
test may be used as a third alternative means to establish a 
current hearing loss disability if requirements are not met 
by the other two methods.  38 C.F.R. § 3.385.  Because the 
other two requirements were met, the Maryland CNC Test is not 
needed to establish a current disability.

Moreover, on a VA Audio examination report dated in February 
2010, audiometric testing showed pure tone thresholds, in 
decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
65
85
95
LEFT
15
20
80
105
100

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 72 in the left ear.  The pure 
tone results are consistent with the private audiometric 
testing results, and both show that the requirements for a 
current hearing loss disability for service connection 
purposes have been met in this case.  38 C.F.R. § 3.383.  
Thus, the remaining questions are whether the current hearing 
loss had its onset in service or is the result of a disease, 
injury or event in service.  

In this regard, the Board notes that service treatment 
records are devoid of any complaints or findings relevant to 
hearing loss.  Entrance and separation examination reports 
show that audiometric testing was not done in service; 
whispered voice testing was 15/15 on both entrance and 
separation.  Thus, there is no medical evidence of hearing 
loss having had its onset in service.

Concerning the Veteran's contentions that noise exposure was 
the injury or event in service which resulted in his current 
hearing loss, his DD Form 214 reflects that his military 
occupational specialty was that of barber which is not a duty 
which, on its face, indicates exposure to loud noises and 
indeed the Veteran has not so contended.  Other personnel 
records show that he served as a seaman and confirm that he 
served most of his two years in active service aboard the USS 
Pictor (AF-54).  The Veteran alleges that he was in close 
proximity to 40 mm guns being fired upon the USS Pictor, the 
ship on which he served.  On his VA Form 9 substantive 
appeal, he acknowledged that he was not in combat but stated 
that "general quarters was intermittent and that is where 
the 40 mm guns were fired.  It was on a need to perform basis 
and sometimes it was several times a week and varied in 
length."

"General quarters" is "a condition of readiness when naval 
action is imminent.  All battle stations are fully manned and 
alert; ammunition is ready for instant loading; guns and 
guided missile launchers may be loaded."  Dictionary of 
Military and Associated Terms. US Department of Defense 2005.  
It has also been defined as "the positioning of a ship's 
personnel in their battle stations."  Webster's New World 
College Dictionary Copyright (c) 2010 by Wiley Publishing, 
Inc., Cleveland, Ohio.  

The Board remanded this case in October 2009 so that the RO 
could develop evidence about the USS Pictor to determine 
whether the Veteran's statements about the ship's guns could 
be corroborated.  On remand, the RO supplemented the record 
with internet articles which provide information about the 
USS Pictor.  Specifically, the Pictor was an Alstede class 
stores ship, and her task was to carry stores, refrigerated 
items, and equipment to ships in the fleet and to remote 
stations and staging areas.  During the Vietnam War, she 
"supplied food and dry goods" to other ships on station off 
Vietnam.  In one article, it was noted that at certain points 
in the USS Pictor's career, "she was equipped with sets of 
40 mm and 20 mm guns."  

The Board notes that the Veteran is competent to describe 
what he experienced in service.  Competent lay evidence means 
any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  Competency of evidence differs from weight 
and credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the later is a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, 
it does not affect competency to testify.").

With regard to the credibility of the Veteran's statements, 
the Board notes that "definitions of credibility do not 
necessarily confine that concept to the narrow peg of 
truthfulness.  It has been termed as 'the quality or power of 
inspiring belief. . . .'  Credibility . . . apprehends the 
over-all evaluation of testimony in the light of its 
rationality or internal consistency and the manner in which 
it hangs together with other evidence."  Indiana Metal 
Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations 
omitted).  In this case, the Board can find no information in 
the articles about the USS Pictor, with which the RO has 
supplemented the record, that call into question the 
Veteran's statements about noise exposure aboard the ship.  
Although the Pictor was a stores ship whose task was to bring 
supplies to other ships and not a warship or battleship, one 
article does confirm that the Pictor was equipped with sets 
of 40 mm and 20 mm guns which is consistent with the 
Veteran's statements.  
The Board acknowledges that the information provided about 
the Pictor does not corroborate every detail of the Veteran's 
description.  For example, there is no information about 
whether there would be drills such as those described by the 
Veteran as "general quarters" during which the guns 
actually would have been fired and it is not clear from the 
articles in the record exactly when the Pictor was equipped 
with sets of 40 mm and 20 mm guns.  However, the Board 
concludes that corroboration of every detail of the claimed 
event is not required.  Cf. Pentecost v. Principi, 16 Vet. 
App.124 (2002); Suozzi v. Brown, 10 Vet. App. App. 307, 311 
(1997) (noting that, in claims for service connection for 
post-traumatic stress disorder, detailed corroboration of 
physical proximity to, or firsthand experience with, the 
alleged stressors is not required in order to establish that 
the stressors actually occurred).  There is nothing in the 
record that specifically contradicts the Veteran's account of 
having been exposed to the noise of 40 mm guns in service.  
Therefore, the Board concludes that the Veteran's description 
of noise exposure aboard the USS Pictor in service is 
credible.

The last issue involved in the claim for service connection 
is whether the Veteran's current hearing loss is the result 
of the noise exposure in service.  This question of the 
etiology of the Veteran's hearing loss is medical in nature 
and requires medical evidence for its resolution.  In this 
case, the medical evidence is conflicting about the matter.

In the May 2006 private audiological examination report which 
was received by the RO in September 2006, the Veteran 
provided a history of having first noticed hearing loss 
approximately 40 years ago after serving in the Navy when he 
was often in close proximity to a large cannon on board the 
ship and this noise was extremely painful to his ears.  He 
reported that the hearing loss gradually had gotten worse.  

The private examiner diagnosed the Veteran with high-
frequency sensorineural hearing loss and opined that it was 
"quite likely that some of [the Veteran's] hearing loss was 
related to noise exposure while serving in the Armed 
Forces."  He further noted that the amount of hearing loss 
that was service-connected versus age-related over the 
subsequent forty years could not be determined.  
On the VA examination in February 2010, the Veteran reported 
a history of noise exposure during service due to weapons 
training.  The Veteran further reported minimal noise 
exposure after his separation when working as a Brinks truck 
driver for five years and as a production/manufacturing 
supervisor for many years afterwards.  He reported currently 
working in a warehouse shipping/receiving department and 
denied any recreational noise exposure.  

The examiner diagnosed the Veteran with bilateral hearing 
loss and concluded that the Veteran's hearing loss was less 
likely as not caused by or a result of acoustic trauma during 
military service.  The rationale given for the opinion was 
that the Veteran's entrance and separation medical 
examination reports indicated normal hearing on the whispered 
voice tests; that his military occupational specialty (MOS) 
was "ship serviceman"; that he did not serve in combat; and 
that his separation evaluation noted that his ears were 
normal.  The examiner also noted that there was a history of 
post-service noise "as the Veteran drove a Brinks truck and 
reported moderate noise exposure while working as a 
manufacturing/production supervisor.  The examiner noted in 
this report that only the Veteran's service treatment records 
were reviewed prior to this examination.  

Neither examiner in this case provided a thorough discussion 
for the conclusions reached or the opinions rendered in the 
reports  For example, by noting a normal whispered voice test 
and a normal clinical evaluation of the ears on the Veteran's 
separation examination report, the VA examiner may have been 
"implying" that, had there been noise-induced hearing loss 
in service, it would have been detected by these two 
evaluations at separation.  Nevertheless, the examiner did 
not actually state this clearly, and the Board concludes that 
"inferring" that this is what he meant from what he did say 
would be tantamount to the Board rendering its own 
unsubstantiated medical opinion, and the Board is precluded 
from doing so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that Board must rely on independent medical 
evidence to support its findings and must not refute medical 
evidence in the record with its own unsubstantiated medical 
conclusions), overruled on other grounds by Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In addition, the VA examiner 
also seemed to imply that the Veteran's post-service noise 
exposure was a factor, even though the Veteran reported 
experiencing, at most, minimal occupational noise exposure 
and no recreational noise exposure post-service.  Moreover, 
the examiner focused on the Veteran's MOS not having been a 
combat MOS and the Veteran's not having served in combat as 
opposed to considering how close the Veteran may have been to 
guns aboard the ship on which he was serving regardless of 
his MOS.  In this regard, the examiner did not mention having 
reviewed any of the information in the claims file about the 
USS Pictor.  Rather, he stated that he had only reviewed the 
service medical records.  Thus, the examiner did not 
specifically address this Veteran's particular situation of 
having served on board a stores ship which may have 
intermittently fired 40 mm guns during his service.  It would 
have been more helpful to the Board had the examiner stated 
why, in his opinion, it was unlikely that the Veteran's 
hearing loss was the result of that particular service 
experience rather than its being unlikely the result of his 
service because he lacked another type of service experience 
such as combat service or a combat MOS.  

On the other hand, the September 2006 private examiner 
considered the Veteran's description of his service in the 
Navy aboard the USS Pictor, service which is corroborated by 
the Veteran's service records, and the private examiner 
considered the Veteran's description of the noise exposure he 
experienced there and rendered an opinion based on that 
particular type of service.  The examiner did not attribute 
the Veteran's current hearing loss entirely to noise-exposure 
in service.  Rather, he alluded to two factors involved-the 
noise exposure in service and aging and stated that what 
degree of the current disability could be attributed to one 
factor as opposed to the other "cannot be determined."  As 
is the case with the VA opinion, the Board notes that it 
would have been useful had the examiner stated more about the 
nature of noise-induced hearing loss in general and explained 
why he believed that noise in service was at least in part a 
cause of the Veteran's hearing loss.  See, generally, Jones 
v. Shinseki, No. 07-3060 (March 25, 2010).  However, the 
Board finds it unnecessary to remand this case again for a 
more detailed opinion.  See Mariano v. Principi, 17 Vet. App. 
305, 312 (2003) (noting that, because it is not permissible 
for VA to undertake additional development to obtain evidence 
against an appellant's case, VA must provide an adequate 
statement of reasons or bases for its decision to pursue such 
development where such development could be reasonably 
construed as obtaining additional evidence for that purpose).  
Instead, given that the private medical opinion indicates 
that, at a minimum, there is a likelihood that the Veteran's 
current hearing loss is related to the noise exposure he 
experienced during service, the Board will resolve any 
reasonable doubt about the connection between the current 
hearing loss and the noise-exposure in service in the 
Veteran's favor.  Accordingly, the Board concludes that the 
evidence supports service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5107(b).   

B.	Tinnitus

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a Veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus.  As 
previously discussed, the Veteran maintains he was exposed to 
the firing of 40 mm guns while serving aboard the USS Pictor 
as a barber.  In his July 2006 NOD, Veteran contends he has 
experienced tinnitus in his ears since this time.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

The Board finds that the Veteran's statements in this case 
are credible.  Furthermore, the Board notes that tinnitus is 
subjective, and the kind of condition to which lay testimony 
is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation).  Thus, the Board 
finds that the Veteran is competent to relate a history of 
noise exposure during service and a history of experience 
tinnitus.  Furthermore, the Veteran's personnel records 
indicate he did serve aboard the USS Pictor (AF-54), and the 
internet articles added to the record by the RO confirm that 
this ship was equipped with 20 and 40 mm guns at certain 
points.  

Moreover, the Board has granted the Veteran's request for 
service connection for bilateral hearing loss based on the 
same claims of noise exposure from the firing of 40 mm guns 
aboard the USS Pictor while serving with the Navy.  That the 
Veteran has hearing loss adds to the credibility of the 
Veteran's contention that he has tinnitus because "an 
associated hearing loss is usually present" with tinnitus.  
The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient 
with Ear Problems.  Concerning this, the Board notes that 
tinnitus may occur as a symptom of nearly all ear disorders 
including sensorineural or noise-induced hearing loss.  Id.  
With regard to the latter, the Board has granted service 
connection for hearing loss in this case because the evidence 
was at least in equipoise that the hearing loss was noise-
induced, i.e., a result of his exposure to noise during 
service.  In this regard, the Board notes that "high 
frequency tinnitus usually accompanies [noise-induced] 
hearing loss."  The Merck Manual, Section 7, Cha. 85, Inner 
Ear.

The Veteran was afforded a VA examination in connection with 
his tinnitus claim in February 2010.  During the examination, 
the Veteran reported experiencing constant bilateral tinnitus 
for the past thirty years.  Based on the audiological 
evaluation, the Veteran was diagnosed with tinnitus for VA 
purposes.  The examiner opined that the Veteran's tinnitus 
was less likely as not a result of acoustic trauma he 
experienced in service basing his rationale on the fact that 
there was no mention of tinnitus in the Veteran's service 
treatment records and his separation evaluation noted that 
his ears were normal.  However, the examiner did not comment 
on whether tinnitus might be proximately due to or the result 
of the Veteran's hearing loss.  Rather than remand this case 
to get another opinion as to the likelihood that tinnitus is 
proximately due to the now service-connected hearing loss, 
the Board concludes that reasonable doubt should be given 
regarding this connection.  38 U.S.C.A. § 5107(b).  

The positive evidence of record consists of the provisions 
cited from The MERCK Manual, the Veteran's service-connected 
sensorineural hearing loss, and the Veteran's own lay 
statements.  The Board has granted the Veteran's claim 
seeking service connection for bilateral hearing loss above, 
and the February 2010 VA examination shows that the Veteran 
has a diagnosis of tinnitus for VA purposes.  The cited 
provisions from The MERCK Manual confirm that tinnitus 
usually accompanies noise-induced hearing loss with which the 
Veteran in this case has been diagnosed.  Finally, the Board 
has determined that the Veteran's contentions that he 
experiences tinnitus constitutes competent and credible 
evidence upon which the Board may rely in making its 
decision.  

Thus, based on the Veteran's service-connected bilateral 
hearing loss, his diagnosis of tinnitus, the provisions from 
The MERCK Manual noted above and the Veteran's statements, 
the Board concludes that evidence for and against the claim 
for service connection for tinnitus is at least in 
approximate balance.  In other words, the Board finds, based 
on this record that the Veteran's tinnitus is as likely the 
result of his noise exposure in service or associated with 
his service-connected noise-induced bilateral hearing loss as 
it is the result of some other factor or factors.  
Accordingly, the Board will resolve the benefit of the doubt 
in favor of the Veteran in this case as the law requires and 
grant service connection for tinnitus.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).  


ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is granted.  

2.  Entitlement to service connection for tinnitus is 
granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


